Exhibit 99 July 2010 Cabela's Credit Card Master Note Trust CABMT 05-1 CABMT 06-3 CABMT 08-1 CABMT 08-4 CABMT 09-1 CABMT 10-1 Deal Size $250M $500M $500M $200M $500M $300M Expected Maturity 10/15/2010 10/17/2011 12/15/2010 9/15/2011 3/15/2012 1/15/2015 Portfolio Yield % LESS: Base Rate % Gross Charge-offs % Excess Spread: Jul-10 % Jun-10 % May-10 % 3 Month Average Excess Spread % Delinquencies 30 to 59 days % 60 to 89 days % 90+ days % Total % Principal Payment Rate % Total Payment Rate % Month End Principal Receivables $ Back to Form 8-K
